 Case 2:21-cr-00013-TSK-MJA Document 1 Filed 06/15/21 Page 1 of 2 PageID #: 1
                                                                                      FILED
                      UNITED STATES DISTRICT COURT FOR THE                            ~ 152021
                       NORTHERN DISTRICT OF WEST VIRGINIA                    U.S. DISTRiCT COURT
                                                                                 ELKINS WV 26241
  UNITED STATES OF AMERICA,

  v.                                               Criminal No.      2:21-CR-    P3
  JEREMIAH LINCOLN SEIB,                           Violations:       18 U.S.C.   § 922(g)(1)
                                                                     18 U.S.C.   § 924(a)(2)
                            Defendant.



                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                              (Unlawful Possession of a Firearm)

       On or about December 21, 2020, in Grant County, in the Northern District of West

Virginia, defendant JEREMIAH LINCOLN SEIB, knowing he had previously been convicted

of a crime punishable by imprisonment for a term exceeding one year, that is, First Degree

Robbery, in the Circuit Court of Mineral County, West Virginia, in case number 14-F-14, on June

23, 2014, knowingly possessed a firearm, that is: a Smith & Wesson, Inc., model Bodyguard 380,

.380 caliber semi-automatic pistol, serial number EBE7221; and the firearm was in and affecting

commerce; in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Case 2:21-cr-00013-TSK-MJA Document 1 Filed 06/15/21 Page 2 of 2 PageID #: 2



                                   FORFEITURE ALLEGATION
                                        Gun Control Act

       Pursuant to Title 28, United States Code, Section 246 1(c), and Title 18, United States Code,

Section 924(d)( 1), the government will seek the forfeiture of any firearm and any ammunition

involved in or used in any knowing violation of Title 18, United States Code, Section 922(g),

including: a Smith & Wesson, Inc., model Bodyguard 380, .380 caliber semi-automatic pistol,

serial number EBE722 1.



                                                     A true bill,

                                                     Is’
                                                     Grand Jury Foreperson
 Is’
RANDOLPH J. BERNARD
Acting United States Attorney

Stephen Warner
Assistant United States Attorney
